[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
Defendant City of New Haven has requested the Court to articulate the basis of its decision, issued on July 26, 1999, which granted plaintiff Frank Bellucci's Motion to Strike the First Special Defense of the defendant's Fourth Amended Answer and Fourth Special Defenses and Set Off to Complaint, dated June 21, 1999. In its First Special Defense the City claimed that its liability for uninsured and underinsured motorist coverage is limited to $20,000 per person or $40,000 per accident or occurrence. However, the City of New Haven, a self insurer, provided to the Insurance Commissioner a notice to limit its coverage to those amounts well after the automobile accident at issue. Such late notice defeats the claimed financial limitation.
The action of the Court was predicated upon the foregoing, and upon the authorities and reasons set out in plaintiffs Motion to Strike, dated June 21, 1999, and its accompanying Memorandum of Law.
Clarance J. Jones, Judge